Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff snail, within twenty days, stipulate to reduce the verdict to the_sum of $3,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that the verdict is excessive and that improper and inflammatory remarks were made by plaintiff’s counsel. All concurred.